ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-278, concluding that ERIC J. CLAYMAN of AUDUBON, who was admitted to the bar of this State in 1985, should be censured for violating RPC 3.3(a)(1) (making false statements of material fact to a tribunal), RPC 3.3(a)(2) (assisting client in a fraud), RPC 3.3(a)(5) (failure to disclose to a tribunal a material fact with knowledge that the tribunal may tend to be misled by such failure), RPC 4.1(a)(1) and (2) (false statements of material fact to third persons and failure to disclose material facts to a third person when disclosure is necessary to avoid assisting a fraudulent act by the client), RPC 8.4(c) (conduct involving dishonesty, deceit, fraud or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ERIC J. CLAYMAN is hereby censured; and it is further
*74ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.